Citation Nr: 0831940	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-13 759	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the right index finger. 

2.  Entitlement to a compensable evaluation for the residuals 
of a fracture of the left little finger. 

3.  Entitlement to service connection for arthritis of the 
hands, including as secondary to the service connected 
injuries to the fingers. 

4.  Entitlement to service connection for sarcoidosis with 
cervical lymphadenopathy.

5.  Entitlement to service connection for a spot on the brain 
claimed as a possible residual of a stroke, including as 
secondary to sarcoidosis.  

6.  Entitlement to service connection for asthma, including 
as secondary to sarcoidosis. 

7.  Entitlement to service connection for a right eye tumor, 
including as secondary to sarcoidosis.  

8.  Entitlement to service connection for depression, 
including as secondary to the residuals of sarcoidosis. 

9.  Entitlement to service connection for the removal of 
lymph nodes from the neck, including as secondary to 
sarcoidosis.  

10. Entitlement to service connection for dizzy spells with 
shortness of breath, including as secondary to sarcoidosis. 

11. Entitlement to service connection for a disability 
manifested by rectal bleeding. 

12. Entitlement to service connection for a disability 
manifested by fecal incontinence.  

13. Entitlement to service connection for a left knee 
disability.

14. Entitlement to service connection for skin cancer. 

15. Entitlement to service connection for a disability 
manifested by tooth and gum problems. 

16. Entitlement to service connection for arthritis of the 
right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1974 to August 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2005 rating decision of the 
Winston-Salem, North Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


REMAND

Initially, the Board notes that the issues of entitlement to 
service connection for right ankle arthritis, sarcoidosis 
with cervical lymphadenopathy, and service connection for 
tooth and gum trouble have been considered by the RO on the 
basis of whether or not new and material evidence has been 
submitted to reopen previously denied claims.  The veteran's 
claim for service connection for tooth and gum trouble was 
denied in a February 1982 rating decision, and his claim for 
service connection for sarcoidosis was denied in a May 1984 
Board decision.  

The only service treatment record available at the time of 
the initial denials of the veteran's claims was his July 1979 
discharge examination.  Many additional service medical 
records have been obtained and associated with the claims 
folder since these decisions.  Therefore, these issues claims 
will also be considered on a de novo basis without regard to 
the prior denials.  38 C.F.R. § 3.156(c)(i). 

At the June 2008 hearing, the veteran testified that he had 
been receiving treatment for all of his disabilities from VA 
medical centers (VAMC) in Durham, North Carolina, and 
Hampton, Virginia.  The only VA medical records in the claims 
folder are from the Fayetteville VAMC.  The VA is obligated 
to obtain these missing records and associate them with the 
claims folder.  

Similarly, the veteran testified that he has received private 
medical treatment from DePaul Hospital in Norfolk, Virginia.  
These records have not been obtained, and may be relevant to 
the veteran's claims.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.


The service treatment records show that the veteran was seen 
for rectal bleeding and stomach problems during service.  
Current medical records indicate occasional treatment for 
bleeding.  The diagnoses of the current disability are 
unclear, as is the possible relationship between any current 
chronic disability and the events in active service.  The 
Board believes that a VA examination should be scheduled in 
order to determine the nature and etiology of the veteran's 
complaints.  

The service treatment records show that the veteran was seen 
for several vague complaints of dizziness, and was noted to 
have some abnormal laboratory findings.  A diagnosis of 
sarcoidosis was made approximately two years after discharge.  
The Board finds that the veteran should be afforded a VA 
examination in order to ascertain whether it is as likely as 
not that the veteran's symptoms during service were an 
initial manifestation of his sarcoidosis.  Similarly, as many 
of the veteran's claimed disabilities are reported to be 
secondary to his sarcoidosis, an examination or examinations 
may be necessary in order to ascertain all residual related 
disabilities that are the result of sarcoidosis.  This 
includes the veteran's claimed depression.  

The veteran's reserve medical records indicate that he was 
placed on profile after sustaining an injury to his left knee 
during a period of training in 1998.  The veteran reports 
that he continues to experience left knee difficulty of such 
severity that he wears a brace.  The Board finds that a VA 
orthopedic examination should be scheduled in order to 
determine the nature and etiology of any left knee 
disability.  

Service treatment records also document a right ankle sprain 
and reports of right ankle arthritis, although no X-ray 
examination was apparently performed.  On VA examination in 
September 1981, an X-ray examination of the right ankle was 
negative and there were no findings of right ankle 
disability.  Right ankle arthritis was shown on VA X-ray 
examination in July 2004.  The veteran has testified to 
having occasional right ankle pain since service.  An 
examination is needed in order to obtain an opinion as to 
whether the current right ankle arthritis is related to the 
sprain in service.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain records of treatment for the 
claimed disabilities from the VAMC in 
Durham, North Carolina, and Hampton, 
Virginia, as well as DePaul Hospital in 
Norfolk, Virginia.  

2.  The veteran should be afforded a VA 
examination to determine the etiology of 
the veteran's sarcoidosis.  All indicated 
tests and studies should be conducted.  
The claims folder should be made 
available to the examiner(s) for review 
before the examination.  

The examiner(s) should answer the 
following question: 1) Is it as likely as 
not (50 percent probability or more) that 
sarcoidosis with cervical lymphadenopathy 
had its onset in active service, is 
otherwise related to service?  The 
rationale for this opinion should be 
provided.  The examiner(s) should comment 
on the veteran's contentions regarding 
exposure to benzene and the development 
of his claimed sarcoidosis.  

If the examiner(s) determines that it is 
as likely as not that the veteran's 
sarcoidosis was incurred due to active 
service, then the following opinions are 
also requested.  The examiner(s) should 
opine whether it is as likely as not that 
the veteran's sarcoidosis has resulted in 
the development of 2) asthma, 3) a right 
eye tumor, 4) dizzy spells, 5) a 
disability manifested by a stroke 
resulting in a mark on the brain, 6) a 
gastrointestinal disability, resulting in 
rectal bleeding or fecal incontinence, 7) 
removal of the lymph nodes, 8) a 
disability manifested by dizzy spells.  
The rationale for these opinions should 
be expressed. 

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
the veteran's rectal bleeding and fecal 
incontinence.  All necessary tests and 
studies should be included, and the 
claims folder should be made available to 
the examiner for review before the 
examination.  After the examination and 
record review, the examiner(s) should 
answer the following questions: 1) Does 
the veteran have a chronic disability or 
disabilities manifested by rectal 
bleeding or fecal incontinence?  2) If 
the veteran is found to have a chronic 
disability manifested by rectal bleeding 
or fecal incontinence that is unrelated 
to sarcoidosis, is it as likely as not 
(50 percent probability or more) that the 
disability had its onset in active 
service or is otherwise related to a 
disease or injury in service?  The 
reasons for the opinions should be 
provided.  

The examiner should comment on the 
veteran's contentions regarding exposure 
to poor sanitation and water during 
service, including possible exposure to 
H. Pylori bacteria.  

4.  The veteran should be afforded a VA 
orthopedic examination to determine the 
etiology of the veteran's claimed right 
ankle and left knee disabilities.  All 
necessary tests and studies should be 
conducted, and the claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should answer the following 
questions: 1) Does the veteran 
currently have a chronic left knee 
disability?  2) If the veteran is found 
to have a chronic left knee disability, 
is it at least as likely as not (50 
percent probability or more) that this 
disability is the result of the injury 
sustained in training with the reserves 
in May 1998?  3)  Did the current right 
ankle disability at least as likely as 
not, have its onset in service, or is 
it as likely as not related to the 
right ankle sprain in service?  The 
reasons for the opinions should be 
noted.  

6.  The veteran should be afforded a VA 
psychiatric examination to determine 
the nature and etiology of the 
veteran's claimed depression.  All 
necessary tests and studies should be 
included, and the claims folder should 
be made available to the examiner for 
review before the examination.  After 
the examination and records review, the 
examiner should answer following 
questions: Is it as likely as not (50 
percent probability or more) that the 
veteran's depression was incurred in 
active service or is the result of a 
disease or injury in active service?  
In the alternative, is it as likely as 
not that the veteran's depression was 
caused or aggravated by sarcoidosis?  
The reasons for all opinions should be 
included.  

7.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


